PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cahan et al.
Application No. 15/671,713
Filed: 8 Aug 2017
For: CELL CULTURING STRUCTURE INCLUDING GROWTH MEDIUM AND NON-GROWTH MEDIUM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
December 06, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the non-final Office action of April 28, 2021.  The Notice set a period for reply of three (3) months from the mail date of the Notice.   No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on July 29, 2021.  A Notice of Abandonment was mailed December 03, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment and response to non-final Office action, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 1651 for further examination on the merits. 


/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET